DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gregory T. Wuennenberg on 15 March 2022.

The application has been amended as follows: 
The Claims file 25 June 2021 have been amended as follows:

1.	(Currently Amended)  A roving maintenance vehicle system comprising: 
a computing device having a processor; and
a transceiver unit communicatively coupled to the computing device, wherein the computing device is configured to:
broadcast within an area, via the transceiver unit, , the broadcasted notification being received directly by vehicles in the area; 
receive, via the transceiver unit, a status from the one or more vehicles receiving the broadcast of the notification of availability of the , wherein the one or more vehicles are within the area of broadcast; 
identify a first vehicle that requires service among the one or more vehicles 
dispatch the roving maintenance vehicle to a location of the first vehicle requires service.  

2.	(Currently Amended)  The roving maintenance vehicle system of claim 1, wherein the computing device is further configured to: 
select the first vehicle as a vehicle to be serviced by the roving maintenance vehicle based on a capability of the roving maintenance vehicle to provide assistance to the first vehicle.  

3.	(Original)  The roving maintenance vehicle system of claim 2, wherein the capability of the roving maintenance vehicle is defined by at least one of:
an equipment configuration of the roving maintenance vehicle; or
an inventory of parts in the roving maintenance vehicle.

4.	(Previously Presented)  The roving maintenance vehicle system of claim 1, wherein the notification of availability includes one or more inquiries for a status of one or more vehicle systems or components.

5.	(Original)  The roving maintenance vehicle system of claim 4, wherein the one or more inquiries for the status includes at least one of:
an oil status;

a battery state of charge; or
a diagnostic trouble code. 

6.	(Original)  The roving maintenance vehicle system of claim 1, wherein the roving maintenance vehicle autonomously navigates to the location of the first vehicle.

7.	(Original)  The roving maintenance vehicle system of claim 1, wherein the area is a parking lot.

8.	(Currently Amended)  A method of providing a roving maintenance vehicle, the method comprising:
broadcasting within an area, via a transceiver unit, , the broadcasted notification being received directly by vehicles in the area; 
receiving, via the transceiver unit, a status from  the one or more vehicles receiving the broadcast of the notification of availability of the roving maintenance vehicle in the area, wherein the one or more vehicles are within the area of broadcast; 
identifying a first vehicle that requires service among the one or more vehicles 
dispatching the roving maintenance vehicle to a location of the first vehicle requires service.  

9.	(Currently Amended)  The method of claim 8, further comprising:
selecting the first vehicle as a vehicle to be serviced by the roving maintenance vehicle based on a capability of the roving maintenance vehicle to provide assistance to the first vehicle.

10.	(Original)  The method of claim 9, wherein the capability of the roving maintenance vehicle is defined by at least one of:
an equipment configuration of the roving maintenance vehicle; or
an inventory of parts in the roving maintenance vehicle.

11.	(Previously Presented)  The method of claim 8, wherein the notification of availability includes one or more inquiries for a status of one or more vehicle systems or components. 

12.	(Original)  The method of claim 11, wherein the one or more inquiries for the status includes at least one of:
an oil status;
a fuel level;
a battery state of charge; or
a diagnostic trouble code. 

13.	(Original)  The method of claim 8, wherein the roving maintenance vehicle autonomously navigates to the location of the first vehicle.

14.	(Original)  The method of claim 8, wherein the area is a parking lot.

15.	(Currently Amended)  A roving maintenance vehicle comprising: 
a computing device having a processor; 
 
a transceiver unit communicatively coupled to the computing device, wherein the computing device is configured to: 
broadcast within an area, via the transceiver unit, , the broadcasted notification being received directly by vehicles in the area; 
receive, via the transceiver unit, a status from  the one or more vehicles receiving the broadcast of the notification of availability of the roving maintenance vehicle in the area, wherein the one or more vehicles are within the area of broadcast; 
identify the first vehicle that requires service among the one or more vehicles 
autonomously maneuver the roving maintenance vehicle to a location of the first vehicle requires service.  

16.	(Currently Amended)  The roving maintenance vehicle of claim 15, wherein the computing device is further configured to: 
select the first vehicle as a vehicle to be serviced by the roving maintenance vehicle based on a capability of the roving maintenance vehicle to provide assistance to the first vehicle.

17.	(Original)  The roving maintenance vehicle of claim 16, wherein the capability of the roving maintenance vehicle is determined by at least one of:
an equipment configuration of the roving maintenance vehicle; or
an inventory of parts in the roving maintenance vehicle.

18.	(Previously Presented)  The roving maintenance vehicle of claim 15, wherein the notification of availability includes one or more inquiries for a status of one or more vehicle systems or components.

19.	(Original)  The roving maintenance vehicle of claim 18, wherein the one or more inquiries for the status includes at least one of:
an oil status;
a fuel level;
a battery state of charge; or
a diagnostic trouble code. 

20.	(Original)  The roving maintenance vehicle of claim 15, wherein the area is a parking lot.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669